                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

CORDARRELL MURRAY                                                             PLAINTIFF

v.                          CASE NO. 3:19-CV-00004 BSM

MIKE ALLEN, et al.                                                          DEFENDANTS

                                         ORDER

       After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s proposed findings and recommendations [Doc. No. 7] are adopted, and this case

is dismissed without prejudice. This dismissal counts as a “strike” for the purposes of 28

U.S.C. section 1915(g), and it is certified that an in forma pauperis appeal from this order

and accompanying judgment would not be taken in good faith.

       IT IS SO ORDERED this 11th day of March 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
